  8:20-cv-00387-RGK-PRSE Doc # 14 Filed: 03/23/21 Page 1 of 1 - Page ID # 53




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

HAROLD B. WILSON,

                      Plaintiff,                                 8:20CV387

       vs.
                                                             MEMORANDUM
MICHELLE WILHELM, Warden, all in                              AND ORDER
official & personal capacity; CHELSEA
TRUBRSLY, Ast. Director of NSN, all in
official & personal capacity; DR. DEAL,
Chief Medical Officer DCS, all in official &
personal capacity; and ROBERT MADSEN,
Last Director of DCS, all in official &
personal capacity,

                      Defendants.


       This matter is before the court on its own motion. On March 15, 2021, the court’s
Memorandum and Order on initial review was returned to the court as undeliverable.
(Filing 11.) On March 16, 2021, the court ordered Plaintiff to apprise the court of his
current address, in the absence of which this matter would be dismissed without prejudice
and without further notice. (Filing 12.) The court’s order has been returned to the court by
the United States Postal Service as undeliverable with no forwarding address. (Filing 13.)

      IT IS THEREFORE ORDERED that Plaintiff’s claims against Defendants are
dismissed without prejudice, and judgment shall be entered by separate document.

       DATED this 23rd day of March, 2021.

                                                 BY THE COURT:


                                                 Richard G. Kopf
                                                 Senior United States District Judge
